Citation Nr: 1635246	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-37 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals Board on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2014, the Board denied the Veteran's claims of entitlement to service connection for a left knee disorder and an initial compensable rating for diabetic nephropathy with hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court set aside the Board's January 2014 decision regarding service connection for a left knee disorder and remanded the case for readjudication  in compliance with the directives specified in a February 2015 Joint Motion for Partial Remand (Joint Motion).  

In June 2015, the Board remanded the Veteran's claim for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


REMAND

The Veteran contends that he injured his left knee as a result of an April 1966 in-service jeep accident in Korea.  The Board concludes that additional development is necessary prior to adjudication of this claim.

In an April 1968 Report of Medical History prior to separation from service, the Veteran denied a history of trick or locked knee; lameness; arthritis or rheumatism; or bone, joint, or other deformity.  He indicated that overall he was in good health.  The Veteran also reported that he had been in a jeep accident in Korea in 1966 where he sprained his back and received seven stitches in his chin.  He did not report any problems with his left knee associated with the accident at that time.  A contemporaneous Report of Medical Examination included normal findings as to the lower extremities.

After service, in October 1973 the Veteran discussed problems with his skin and with dizziness, but failed to check the box indicating "Pain or swelling in your joints or arthritis."  In February 1993, the Veteran reported muscle cramps in the legs and feet.  

An April 2006 VA Agent Orange history and physical noted surgery to repair a torn meniscus in the left knee in 2003.  A February 2007 outpatient orthopedic consultation noted that the Veteran had undergone a left knee arthroscopy in 2001 and current bilateral knee pain, slightly worse on the left.  X-rays showed minimal osteoarthritic changes and the diagnosis was early osteoarthritis bilateral knees.  Multiple private treatment records, including in May 2010, indicated that the Veteran underwent a left knee arthroscopy in February 2001.  Multiple private treatment records, including in August 2010, noted a history that included osteoarthritis of the lower leg and knee surgery.  

The Board notes that the prior denial was premised on the absence of a current diagnosis of a left knee disability; however, in light of the above private records demonstrating a left knee disability and the Veteran's lay statements relating the left knee problems to his in-service motor vehicle accident with the suggestion of ongoing problems since the 1966 accident, the Board concludes that a VA examination is necessary.  In reaching that conclusion, the Board is troubled by the Veteran's description of his 1966 jeep accident in his April 1968 Report of Medical History that did not include any report of left knee problems as a result of the accident or ongoing thereafter.  That said, the Board concludes that the above evidence reaches the low standard for obtaining a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed left knee disability.  The electronic claims file must be provided to the appropriate examiner for review.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any current left knee disability had its onset (a) during military service, (b) within one year of separation from service, (c) or is otherwise related to service, to include as a result of the 1966 jeep accident. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide the underlying reasons for any opinion provided.  

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


